Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130106(39)(40)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  DAIMLERCHRYSLER CORPORATION,
          Petitioner-Appellant,
                                                                    SC: 130106
  v                                                                 COA: 262518
                                                                    MTT: 295872
  MICHIGAN DEPARTMENT OF
  TREASURY,
             Respondent-Appellee.
  ___________________________________


               On order of the Chief Justice, motions by the parties to extend to August 4,
  2006 the time for filing their supplemental briefs are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 14, 2006                     _________________________________________
                                                                               Clerk